Citation Nr: 1226075	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  07-13 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease and status post laminectomy of the lumbar spine, currently evaluated as 40 percent disabling.  

2.  Entitlement to a compensable disability evaluation for service-connected onychomycosis, bilateral great toenails.  

3.  Entitlement to a total disability evaluation due to individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision rendered by the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied an evaluation in excess of 40 percent for the Veteran's service-connected low back disability.  

In June 2010, the Veteran testified during a videoconference hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  

In August 2010 the Board issued a decision in which it denied the claim for an increased rating for the service-connected low back disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

In May 2011, while the matter concerning the evaluation of the low back disability was pending at the Court, the RO issued a decision in which it denied a rating in excess of 40 percent for the service-connected low back disability and a claim for TDIU.  Those claims are based on the same disability that is currently on appeal to the Board.  As regards the claim for TDIU, the Court has held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a request for TDIU is not a separate claim for benefits and is best analyzed as a request for an appropriate disability rating as part of the claim for increased compensation.  

In the May 2011 decision, the RO also denied a claim for a compensable evaluation for service-connected bilateral onychomycosis.  In June 2011, the Veteran filed a notice of disagreement with that decision.  In the Remand directive below, the Board finds that the Veteran should be issued a statement of the case with respect to that claim.  The claim for an increased rating for the service-connected low back disability and the claim for TDIU, however, are presently before the Board on appeal and do not require further procedural action by the RO.  They do require additional evidentiary development.  That development is detailed in the Remand directive below.  

In October 2011, the parties to the appeal before the Court filed a Joint Motion for Remand.  That same month, the Court granted the motion, vacated the Board's August 2010 decision, and remanded the matter to the Board for further action consistent with the Court's Order.  

Finally, in June 2012, the Board recognized that the Veteran was represented by attorney Peter J. Meadows when pursuing her appeal of the Board's August 2010 decision to the Court but was represented by attorney Michael Tonder in connection with the May 2011 RO decision.  Because these claims concerned a common issue, the Board sought clarification as to the Veteran's choice of representative.  See 38 C.F.R. § 14.630 ("Any person may be authorized to prepare, present, and prosecute one claim.")  In June 2012, the Board received correspondence from attorney Michael Tonder that he was withdrawing from representing the Veteran.  Thus, the Board recognizes attorney Peter J. Meadows as the representative of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

	(CONTINUED ON NEXT PAGE)

REMAND

In the Joint Motion for Remand, the parties to the appeal acknowledged that the Veteran's service-connected low back disabilities appeared to have increased in severity since the most recent VA examination in February 2008.  The parties described a September 2009 x-ray examination report that indicated that the Veteran's degenerative disc disease worsened when compared to a December 2005 study.  In addition, the record reflects that in July 2011 the disability was of sufficient severity to require a L4-5 posterior lumbar interbody fusion.  

Where the record does not adequately reveal the current state of Appellant's disability, VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (table).  The requirement that VA conduct a thorough and contemporaneous medical examination is applicable where, as here, service connection has been established and "only the issue of the current level of disability is before the Board."  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  As such, this matter must be remanded for a new VA examination.  

As regards the claim for TDIU, a TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2011). 


At present, she does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  Rather, she currently is in receipt of a combined 40 percent disability rating.  Nevertheless, in April 2012, the appellant submitted a letter from C. K., a vocational counselor.  In the letter, C. K. states that the Veteran has severe restrictions regarding her mobility and is "totally disabled due to her service connected degenerative disc disease and will remain permanently disabled."  In addition, since June 2007, the Veteran has been adjudicated disabled for Social Security Administration (SSA) disability purposes as a result of spondylosis and herniated disc of the lumbar spine, status post discectomy and laminectomy.  
 
The Board itself, however, cannot assign an extra-schedular rating in the first instance.  See Thun v. Shinseki, 572 F.3d 1366 (2009).  Although Thun only dealt with ratings under § 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the Director of VA's Compensation and Pension Service, in addition to Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

That is, since the Board itself cannot assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Services for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also Floyd v Brown, 9 Vet. App. at 96-97 (1996) (stating that once Board properly refers an extraschedular rating issue to Director of C & P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the Board.").   

Here, the April 2012 letter from C. K. raises the question of whether TDIU is warranted under 38 C.F.R. § 4.16(b).  That letter also raises the question of whether an increased rating is warranted for the Veteran's low back disability on an extraschedular basis.  As the Board is precluded from adjudicating these matter in the first instance, it nevertheless finds that the criteria for referral of the matter to the Director of C&P have been met.  Prior to doing so, however, the Veteran must first be afforded a VA examination to obtain current findings as to the severity of the service-connected low back disability.  

As regards the claim for a compensable disability evaluation for service-connected bilateral onychomycosis of the bilateral great toenails, as noted, the Veteran has filed a notice of disagreement (NOD) with the RO's decision.  This NOD is still pending; and it is therefore proper to remand this claim because the Veteran has not been provided a statement of the case (SOC) on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In addition, the appellant has requested that a Decision Review Officer review the claim.  See 38 C.F.R. § 3.2600 (2011).  Such review takes place at the RO or Agency of Original Jurisdiction (AOJ).  This claim will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely Substantive Appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Finally, the record reveals that the Veteran received treatment for service-connected disabilities through the Biloxi VA Medical Center.  The most recent treatment records are dated in January 2007.  While this matter is being remanded for other reasons, on remand, the RO should obtain current treatment records, if any.  



(CONTINUED NEXT PAGE)

Accordingly, these matters are REMANDED for the following action:

1.  Obtain the Veteran's outpatient treatment records, if any, from the Biloxi VA Medical Center for the period since January 2007.  

2.  Thereafter, schedule the Veteran for a VA spine examination to determine the current severity of her service-connected lumbar spine disability, currently characterized as degenerative disc disease and broad annular protrusion at L4-5, status post lumbar laminectomy, L4-5, and discectomy, L5-S1.  Her claims file should be available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be conducted.  The report should set forth all objective findings, particularly the current severity of symptoms.  

The examiner should comment on whether the lumbar spine disability results in any incapacitating episodes that require bed rest prescribed by a physician and treatment by a physician.  The frequency of any such episodes must be documented.  

In addition, the examiner should comment on whether the lumbar spine disability results in or is comparable to unfavorable ankylosis of the thoracolumbar or entire spine.  

Finally, the examiner should also include a statement as to the effect of the Veteran's disability on her occupational functioning and daily activities.  The examiner should specifically state whether or not the Veteran's low back disability preclude her from working.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Thereafter, RO must readjudicate the claims for an increased rating for low back disability and a TDIU. The RO should refer the issue of entitlement to an increased rating for degenerative disc disease and status post laminectomy of the lumbar spine to the Director, Compensation and Pension Service for extraschedular consideration.  Similarly, if, following readjudication of the claim, the Veteran does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), refer the matter to the Director, Compensation and Pension Service for consideration of TDIU under 38 C.F.R. § 4.16(b).  

5.  The RO/AMC must provide the Veteran and her attorney with a Statement of the Case on the issue of entitlement to a compensable evaluation for bilateral onychomycosis.  It should also inform the Veteran of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal, the RO/AMC must ensure that all indicated development is completed before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

